
	
		II
		Calendar No. 640
		110th CONGRESS
		2d Session
		S. 1143
		[Report No. 110–288]
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			Mr. Nelson of Florida
			 (for himself and Mr. Martinez) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To designate the Jupiter Inlet Lighthouse
		  and the surrounding Federal land in the State of Florida as an Outstanding
		  Natural Area and as a unit of the National Landscape System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jupiter Inlet Lighthouse Outstanding
			 Natural Area Act of 2007.
		2.FindingsCongress finds that—
			(1)the area surrounding the Jupiter Inlet
			 Lighthouse in the State of Florida—
				(A)is at the confluence of the Loxahatchee
			 River and the Indian River Lagoon; and
				(B)supports significant ecological values,
			 including—
					(i)endangered species of flora and fauna;
			 and
					(ii)imperiled natural communities rapidly
			 vanishing in south Florida;
					(2)the area surrounding the Lighthouse was
			 first used by Native Americans over 4,000 years ago;
			(3)Europeans made contact with the area
			 surrounding the Lighthouse in the 17th century;
			(4)the Lighthouse and the associated Oil
			 House, which was constructed in 1860, are nationally recognized historical
			 structures that should be preserved for present and future generations of
			 people in the United States;
			(5)the Lighthouse tells an important story
			 about—
				(A)the maritime history of southeast
			 Florida;
				(B)the prehistory and history of southeast
			 Florida; and
				(C)the role of southeast Florida in the Civil
			 War, World War II, and the creation of the National Weather Service;
				(6)the Lighthouse is listed on the National
			 Register of Historic Places;
			(7)the Lighthouse has been, and continues to
			 be, a physical manifestation of the commitment of the Federal Government to
			 maritime safety and security;
			(8)the current operations and activities of
			 the Coast Guard at Jupiter Inlet perpetuate the commitment described in
			 paragraph (7);
			(9)the Jupiter Inlet Lighthouse Outstanding
			 Natural Area—
				(A)would make a significant addition to the
			 National Landscape Conservation System administered by the Bureau of Land
			 Management; and
				(B)would be the only unit of the National
			 Landscape Conservation System located east of the Mississippi River;
				(10)statutory protection is needed for the
			 Lighthouse and the Federal land surrounding the Lighthouse to ensure that the
			 natural and cultural resources continue to be—
				(A)a part of the historic, cultural, and
			 natural heritage of the United States; and
				(B)a source of inspiration for the people of
			 the United States;
				(11)the actions of the Federal Government to
			 protect and conserve the land and historic structures associated with the
			 Outstanding Natural Area should not be construed, interpreted, or allowed to
			 diminish or control ongoing or future Coast Guard operations or activities;
			 and
			(12)the Lighthouse and the Federal land
			 surrounding the Lighthouse represent a true partnership of the highest order in
			 which collaboration is, and would continue to be, an everyday reality leading
			 to successful management and land stewardship by the Bureau of Land Management,
			 Palm Beach County, Florida, the Town of Jupiter, Florida, the Village of
			 Tequesta, Florida, the Loxahatchee River Historical Society, and the Coast
			 Guard (collectively known as the Jupiter Working Group) and
			 other partners.
			3.DefinitionsIn this Act:
			(1)CommandantThe term Commandant means the
			 Commandant of the Coast Guard.
			(2)LighthouseThe term Lighthouse means the
			 Jupiter Inlet Lighthouse located in Palm Beach County, Florida.
			(3)Local
			 partnersThe term Local
			 Partners includes—
				(A)Palm Beach County, Florida;
				(B)the Town of Jupiter, Florida;
				(C)the Village of Tequesta, Florida;
			 and
				(D)the Loxahatchee River Historical
			 Society.
				(4)Management planThe term management plan means
			 the management plan developed under section 5(a).
			(5)MapThe term map means the map
			 entitled Jupiter Inlet Lighthouse: Outstanding Natural Area and
			 dated February 2007.
			(6)Outstanding natural areaThe term Outstanding Natural
			 Area means the Jupiter Inlet Lighthouse Outstanding Natural Area
			 established by section 4(a).
			(7)Public landThe term public land has the
			 meaning given the term public lands in section 103(e) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)).
			(8)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(9)StateThe term State means the State
			 of Florida.
			4.Establishment of the jupiter inlet light
			 house outstanding natural area
			(a)EstablishmentSubject to valid existing rights, there is
			 established for the purposes described in subsection (b) the Jupiter Inlet
			 Lighthouse Outstanding Natural Area, the boundaries of which are depicted on
			 the map.
			(b)PurposesThe purposes of the Outstanding Natural
			 Area are to protect, conserve, and enhance the unique and nationally important
			 historic, natural, cultural, scientific, educational, scenic, and recreational
			 values of the Federal land surrounding the Lighthouse for the benefit of
			 present generations and future generations of people in the United States,
			 while—
				(1)allowing certain recreational and research
			 activities to continue in the Outstanding Natural Area; and
				(2)ensuring that Coast Guard operations and
			 activities are unimpeded within the boundaries of the Outstanding Natural
			 Area.
				(c)Availability of mapThe map shall be on file and available for
			 public inspection in—
				(1)the Office of the Director of the Bureau of
			 Land Management; and
				(2)the Eastern States Office of the Bureau of
			 Land Management in the State of Virginia.
				(d)Withdrawal
				(1)In generalSubject to valid existing rights, section
			 7, and any existing withdrawals under the Executive orders and public land
			 order described in paragraph (2), the Federal land and any interests in the
			 Federal land included in the Outstanding Natural Area are withdrawn
			 from—
					(A)all forms of entry, appropriation, or
			 disposal under the public land laws;
					(B)location, entry, and patent under the
			 public land mining laws; and
					(C)operation of the mineral leasing and
			 geothermal leasing laws and the mineral materials laws.
					(2)Description of executive
			 ordersThe Executive orders
			 and public land order described in paragraph (1) are—
					(A)the Executive Order dated October 22,
			 1854;
					(B)Executive Order No. 4254 (June 12, 1925);
			 and
					(C)Public Land Order No. 7202 (61 Fed. Reg.
			 29758).
					5.Management plan
			(a)In generalNot later than 3 years after the date of
			 enactment of this Act, the Secretary, in consultation with the Commandant,
			 shall develop a comprehensive management plan in accordance with section 202 of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) to—
				(1)provide long-term management guidance for
			 the public land in the Outstanding Natural Area; and
				(2)ensure that the Outstanding Natural Area
			 fulfills the purposes for which the Outstanding Natural Area is
			 established.
				(b)Consultation; public
			 participationThe management
			 plan shall be developed—
				(1)in consultation with appropriate Federal,
			 State, county, and local government agencies, the Commandant, the Local
			 Partners, the Loxahatchee River Historical Society, and other partners;
			 and
				(2)in a manner that ensures full public
			 participation.
				(c)Existing
			 plansThe management plan
			 shall, to the maximum extent practicable, be consistent with existing resource
			 plans, policies, and programs.
			(d)InclusionsThe management plan shall include—
				(1)objectives and provisions to ensure—
					(A)the protection and conservation of the
			 resource values of the Outstanding Natural Area; and
					(B)the restoration of native plant communities
			 and estuaries in the Outstanding Natural Area, with an emphasis on the
			 conservation and enhancement of healthy, functioning ecological systems in
			 perpetuity;
					(2)objectives and provisions to maintain or
			 recreate historic structures;
				(3)an implementation plan for a program of
			 interpretation and public education about the natural and cultural resources of
			 the Lighthouse, the public land surrounding the Lighthouse, and associated
			 structures;
				(4)a proposal for administrative and public
			 facilities to be developed or improved that—
					(A)are compatible with achieving the resource
			 objectives for the Outstanding Natural Area described in section 6(a)(1)(B);
			 and
					(B)would accommodate visitors to the
			 Outstanding Natural Area;
					(5)natural and cultural resource management
			 strategies for the Outstanding Natural Area, to be developed in consultation
			 with appropriate departments of the State, the Local Partners, and the
			 Commandant, with an emphasis on resource conservation in the Outstanding
			 Natural Area and the interpretive, educational, and long-term scientific uses
			 of the resources; and
				(6)recreational use strategies for the
			 Outstanding Natural Area, to be prepared in consultation with the Local
			 Partners, appropriate departments of the State, and the Coast Guard, with an
			 emphasis on passive recreation.
				(e)Interim planUntil a management plan is adopted for the
			 Outstanding Natural Area, the Jupiter Inlet Coordinated Resource Management
			 Plan (including any updates or amendments to the Jupiter Inlet Coordinated
			 Resource Management Plan) shall be in effect.
			6.Management of the jupiter inlet lighthouse
			 outstanding natural area
			(a)Management
				(1)In generalThe Secretary, in consultation with the
			 Local Partners and the Commandant, shall manage the Outstanding Natural
			 Area—
					(A)as part of the National Landscape
			 Conservation System; and
					(B)in a manner that conserves, protects, and
			 enhances the unique and nationally important historical, natural, cultural,
			 scientific, educational, scenic, and recreational values of the Outstanding
			 Natural Area, including an emphasis on the restoration of native ecological
			 systems.
					(2)LimitationIn managing the Outstanding Natural Area,
			 the Secretary shall not take any action that precludes, prohibits, or otherwise
			 affects the conduct of ongoing or future Coast Guard operations or activities
			 on lots 16 and 18, as depicted on the map.
				(b)UsesSubject to valid existing rights and
			 section 7, the Secretary shall only allow uses of the Outstanding Natural Area
			 that the Secretary, in consultation with the Commandant and Local Partners,
			 determines would likely further—
				(1)the purposes for which the Outstanding
			 Natural Area is established;
				(2)the Federal Land Policy and Management Act
			 of 1976 (43 U.S.C. 1701 et seq.); and
				(3)other applicable laws.
				(c)Cooperative agreementsTo facilitate implementation of the
			 management plan and to continue the successful partnerships with local
			 communities and other partners, the Secretary shall, in accordance with section
			 307(b) of the Federal Land Management Policy and Management Act of 1976 (43
			 U.S.C. 1737(b)), enter into cooperative agreements with the appropriate
			 Federal, State, county, other local government agencies, and other partners
			 (including the Loxahatchee River Historical Society) for the long-term
			 management of the Outstanding Natural Area
			(d)Research activitiesTo continue successful research
			 partnerships, pursue future research partnerships, and assist in the
			 development and implementation of the management plan, the Secretary may, in
			 accordance with section 307(a) of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1737(a)), authorize the conduct of appropriate research
			 activities in the Outstanding Natural Area for the purposes described in
			 section 4(b).
			(e)Acquisition of land
				(1)In generalSubject to paragraph (2), the Secretary may
			 acquire for inclusion in the Outstanding Natural Area any State or private land
			 or any interest in State or private land that is—
					(A)adjacent to the Outstanding Natural Area;
			 and
					(B)identified in the management plan as
			 appropriate for acquisition.
					(2)Means of acquisitionLand or an interest in land may be acquired
			 under paragraph (1) only by—
					(A)donation;
					(B)exchange with a willing party; or
					(C)purchase from a willing seller.
					(3)Additions to the Outstanding Natural
			 AreaAny land or interest in
			 land adjacent to the Outstanding Natural Area acquired by the United States
			 after the date of enactment of this Act under paragraph (1) shall be added to,
			 and administered as part of, the Outstanding Natural Area.
				(f)Law enforcement activitiesNothing in this Act, the management plan,
			 or the Jupiter Inlet Coordinated Resource Management Plan (including any
			 updates or amendments to the Jupiter Inlet Coordinated Resource Management
			 Plan) precludes, prohibits, or otherwise affects—
				(1)any maritime security, maritime safety, or
			 environmental protection mission or activity of the Coast Guard;
				(2)any border security operation or law
			 enforcement activity by the Department of Homeland Security or the Department
			 of Justice; or
				(3)any law enforcement activity of any
			 Federal, State, or local law enforcement agency in the Outstanding Natural
			 Area.
				(g)Future disposition of coast guard
			 facilitiesIf the Commandant
			 determines, after the date of enactment of this Act, that Coast Guard
			 facilities within the Outstanding Natural Area exceed the needs of the Coast
			 Guard, the Commandant may relinquish the facilities to the Secretary without
			 removal, subject only to any environmental remediation that may be required by
			 law.
			7.Effect on ongoing and future coast guard
			 operationsNothing in this
			 Act, the management plan, or the Jupiter Inlet Coordinated Resource Management
			 Plan (including updates or amendments to the Jupiter Inlet Coordinated Resource
			 Management Plan) precludes, prohibits, or otherwise affects ongoing or future
			 Coast Guard operations or activities in the Outstanding Natural Area,
			 including—
			(1)the continued and future operation of,
			 access to, maintenance of, and, as may be necessitated for Coast Guard
			 missions, the expansion, enhancement, or replacement of, the Coast Guard High
			 Frequency antenna site on lot 16;
			(2)the continued and future operation of,
			 access to, maintenance of, and, as may be necessitated for Coast Guard
			 missions, the expansion, enhancement, or replacement of, the military family
			 housing area on lot 18;
			(3)the continued and future use of, access to,
			 maintenance of, and, as may be necessitated for Coast Guard missions, the
			 expansion, enhancement, or replacement of, the pier on lot 18;
			(4)the existing lease of the Jupiter Inlet
			 Lighthouse on lot 18 from the Coast Guard to the Loxahatchee River Historical
			 Society; or
			(5)any easements or other less-than-fee
			 interests in property appurtenant to existing Coast Guard facilities on lots 16
			 and 18.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		1.Short titleThis Act may be cited as the
			 Jupiter Inlet Lighthouse Outstanding
			 Natural Area Act of 2008.
		2.DefinitionsIn this Act:
			(1)CommandantThe term Commandant means the
			 Commandant of the Coast Guard.
			(2)LighthouseThe term Lighthouse means the
			 Jupiter Inlet Lighthouse located in Palm Beach County, Florida.
			(3)Local
			 partnersThe term Local
			 Partners includes—
				(A)Palm Beach County, Florida;
				(B)the Town of Jupiter, Florida;
				(C)the Village of Tequesta, Florida;
			 and
				(D)the Loxahatchee River Historical
			 Society.
				(4)Management planThe term management plan means
			 the management plan developed under section 4(a).
			(5)MapThe term map means the map
			 entitled Jupiter Inlet Lighthouse Outstanding Natural Area and
			 dated October 29, 2007.
			(6)Outstanding natural areaThe term Outstanding Natural
			 Area means the Jupiter Inlet Lighthouse Outstanding Natural Area
			 established by section 3(a).
			(7)Public landThe term public land has the
			 meaning given the term public lands in section 103(e) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)).
			(8)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(9)StateThe term State means the State
			 of Florida.
			3.Establishment of the jupiter inlet
			 lighthouse outstanding natural area
			(a)EstablishmentSubject to valid existing rights, there is
			 established for the purposes described in subsection (b) the Jupiter Inlet
			 Lighthouse Outstanding Natural Area, the boundaries of which are depicted on
			 the map.
			(b)PurposesThe purposes of the Outstanding Natural
			 Area are to protect, conserve, and enhance the unique and nationally important
			 historic, natural, cultural, scientific, educational, scenic, and recreational
			 values of the Federal land surrounding the Lighthouse for the benefit of
			 present generations and future generations of people in the United States,
			 while—
				(1)allowing certain recreational and research
			 activities to continue in the Outstanding Natural Area; and
				(2)ensuring that Coast Guard operations and
			 activities are unimpeded within the boundaries of the Outstanding Natural
			 Area.
				(c)Availability of mapThe map shall be on file and available for
			 public inspection in appropriate offices of the Bureau of Land
			 Management.
			(d)Withdrawal
				(1)In generalSubject to valid existing rights, section
			 6, and any existing withdrawals under the Executive orders and public land
			 order described in paragraph (2), the Federal land and any interests in the
			 Federal land included in the Outstanding Natural Area are withdrawn
			 from—
					(A)all forms of entry, appropriation, or
			 disposal under the public land laws;
					(B)location, entry, and patent under the
			 mining laws; and
					(C)operation of the mineral leasing and
			 geothermal leasing laws and the mineral materials laws.
					(2)Description of executive
			 ordersThe Executive orders
			 and public land order described in paragraph (1) are—
					(A)the Executive Order dated October 22,
			 1854;
					(B)Executive Order No. 4254 (June 12, 1925);
			 and
					(C)Public Land Order No. 7202 (61 Fed. Reg.
			 29758).
					4.Management plan
			(a)In generalNot later than 3 years after the date of
			 enactment of this Act, the Secretary, in consultation with the Commandant,
			 shall develop a comprehensive management plan in accordance with section 202 of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) to—
				(1)provide long-term management guidance for
			 the public land in the Outstanding Natural Area; and
				(2)ensure that the Outstanding Natural Area
			 fulfills the purposes for which the Outstanding Natural Area is
			 established.
				(b)Consultation; public
			 participationThe management
			 plan shall be developed—
				(1)in consultation with appropriate Federal,
			 State, county, and local government agencies, the Commandant, the Local
			 Partners, and other partners; and
				(2)in a manner that ensures full public
			 participation.
				(c)Existing
			 plansThe management plan
			 shall, to the maximum extent practicable, be consistent with existing resource
			 plans, policies, and programs.
			(d)InclusionsThe management plan shall include—
				(1)objectives and provisions to ensure—
					(A)the protection and conservation of the
			 resource values of the Outstanding Natural Area; and
					(B)the restoration of native plant communities
			 and estuaries in the Outstanding Natural Area, with an emphasis on the
			 conservation and enhancement of healthy, functioning ecological systems in
			 perpetuity;
					(2)objectives and provisions to maintain or
			 recreate historic structures;
				(3)an implementation plan for a program of
			 interpretation and public education about the natural and cultural resources of
			 the Lighthouse, the public land surrounding the Lighthouse, and associated
			 structures;
				(4)a proposal for administrative and public
			 facilities to be developed or improved that—
					(A)are compatible with achieving the resource
			 objectives for the Outstanding Natural Area described in section 5(a)(1)(B);
			 and
					(B)would accommodate visitors to the
			 Outstanding Natural Area;
					(5)natural and cultural resource management
			 strategies for the Outstanding Natural Area, to be developed in consultation
			 with appropriate departments of the State, the Local Partners, and the
			 Commandant, with an emphasis on resource conservation in the Outstanding
			 Natural Area and the interpretive, educational, and long-term scientific uses
			 of the resources; and
				(6)recreational use strategies for the
			 Outstanding Natural Area, to be prepared in consultation with the Local
			 Partners, appropriate departments of the State, and the Coast Guard, with an
			 emphasis on passive recreation.
				(e)Interim planUntil a management plan is adopted for the
			 Outstanding Natural Area, the Jupiter Inlet Coordinated Resource Management
			 Plan (including any updates or amendments to the Jupiter Inlet Coordinated
			 Resource Management Plan) shall be in effect.
			5.Management of the jupiter inlet lighthouse
			 outstanding natural area
			(a)Management
				(1)In generalThe Secretary, in consultation with the
			 Local Partners and the Commandant, shall manage the Outstanding Natural
			 Area—
					(A)as part of the National Landscape
			 Conservation System; and
					(B)in a manner that conserves, protects, and
			 enhances the unique and nationally important historical, natural, cultural,
			 scientific, educational, scenic, and recreational values of the Outstanding
			 Natural Area, including an emphasis on the restoration of native ecological
			 systems.
					(2)LimitationIn managing the Outstanding Natural Area,
			 the Secretary shall not take any action that precludes, prohibits, or otherwise
			 affects the conduct of ongoing or future Coast Guard operations or activities
			 on lots 16 and 18, as depicted on the map.
				(b)UsesSubject to valid existing rights and
			 section 6, the Secretary shall only allow uses of the Outstanding Natural Area
			 that the Secretary, in consultation with the Commandant and Local Partners,
			 determines would likely further—
				(1)the purposes for which the Outstanding
			 Natural Area is established;
				(2)the Federal Land Policy and Management Act
			 of 1976 (43 U.S.C. 1701 et seq.); and
				(3)other applicable laws.
				(c)Cooperative agreementsTo facilitate implementation of the
			 management plan and to continue the successful partnerships with local
			 communities and other partners, the Secretary may, in accordance with section
			 307(b) of the Federal Land Management Policy and Management Act of 1976 (43
			 U.S.C. 1737(b)), enter into cooperative agreements with the appropriate
			 Federal, State, county, other local government agencies, and other partners
			 (including the Loxahatchee River Historical Society) for the long-term
			 management of the Outstanding Natural Area
			(d)Research activitiesTo continue successful research
			 partnerships, pursue future research partnerships, and assist in the
			 development and implementation of the management plan, the Secretary may, in
			 accordance with section 307(a) of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1737(a)), authorize the conduct of appropriate research
			 activities in the Outstanding Natural Area for the purposes described in
			 section 3(b).
			(e)Acquisition of land
				(1)In generalSubject to paragraph (2), the Secretary may
			 acquire for inclusion in the Outstanding Natural Area any State or private land
			 or any interest in State or private land that is—
					(A)adjacent to the Outstanding Natural Area;
			 and
					(B)identified in the management plan as
			 appropriate for acquisition.
					(2)Means of acquisitionLand or an interest in land may be acquired
			 under paragraph (1) only by donation, exchange, or purchase from a willing
			 seller with donated or appropriated funds.
				(3)Additions to the Outstanding Natural
			 AreaAny land or interest in
			 land adjacent to the Outstanding Natural Area acquired by the United States
			 after the date of enactment of this Act under paragraph (1) shall be added to,
			 and administered as part of, the Outstanding Natural Area.
				(f)Law enforcement activitiesNothing in this Act, the management plan,
			 or the Jupiter Inlet Coordinated Resource Management Plan (including any
			 updates or amendments to the Jupiter Inlet Coordinated Resource Management
			 Plan) precludes, prohibits, or otherwise affects—
				(1)any maritime security, maritime safety, or
			 environmental protection mission or activity of the Coast Guard;
				(2)any border security operation or law
			 enforcement activity by the Department of Homeland Security or the Department
			 of Justice; or
				(3)any law enforcement activity of any
			 Federal, State, or local law enforcement agency in the Outstanding Natural
			 Area.
				(g)Future disposition of coast guard
			 facilitiesIf the Commandant
			 determines, after the date of enactment of this Act, that Coast Guard
			 facilities within the Outstanding Natural Area exceed the needs of the Coast
			 Guard, the Commandant may relinquish the facilities to the Secretary without
			 removal, subject only to any environmental remediation that may be required by
			 law.
			6.Effect on ongoing and future coast guard
			 operationsNothing in this
			 Act, the management plan, or the Jupiter Inlet Coordinated Resource Management
			 Plan (including updates or amendments to the Jupiter Inlet Coordinated Resource
			 Management Plan) precludes, prohibits, or otherwise affects ongoing or future
			 Coast Guard operations or activities in the Outstanding Natural Area,
			 including—
			(1)the continued and future operation of,
			 access to, maintenance of, and, as may be necessitated for Coast Guard
			 missions, the expansion, enhancement, or replacement of, the Coast Guard High
			 Frequency antenna site on lot 16;
			(2)the continued and future operation of,
			 access to, maintenance of, and, as may be necessitated for Coast Guard
			 missions, the expansion, enhancement, or replacement of, the military family
			 housing area on lot 18;
			(3)the continued and future use of, access to,
			 maintenance of, and, as may be necessitated for Coast Guard missions, the
			 expansion, enhancement, or replacement of, the pier on lot 18;
			(4)the existing lease of the Jupiter Inlet
			 Lighthouse on lot 18 from the Coast Guard to the Loxahatchee River Historical
			 Society; or
			(5)any easements or other less-than-fee
			 interests in property appurtenant to existing Coast Guard facilities on lots 16
			 and 18.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		Amend the title so as to read:
	 A bill to designate the Jupiter Inlet Lighthouse and the surrounding
	 Federal land in the State of Florida as an Outstanding Natural Area and as a
	 unit of the National Landscape Conservation System, and for other
	 purposes..
	
		April 10, 2008
		Reported with an amendment and an amendment to the
		  title
	
